Citation Nr: 0514608	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  97-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1955 to February 
1958 and from November 1958 to February 1960.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles 
v. Principi, 16 Vet. App. 370 (2002) and Duenas v. Principi, 
18 Vet. App. 512 (2004).  The Board notes that three signed 
VA Form 21-4142(s) (authorization and consent to release 
information) were submitted to the VA by the veteran's 
representative in June 2003.  The claims folder does not 
contain documentation that the RO attempted to obtain the 
records specified in the signed VA Form 21-4142(s).  
Consequently, upon remand the RO should contact the providers 
named on the signed VA form 21-4142(s) and attempt to obtain 
the medical records specified.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should request the medical 
records specified on the VA form 21-
4142(s) dated in May 2003.  Specifically, 
the RO should request: records from Dr. 
Terry Schwartz at the Emory North Lake 
Regional Medical Center dated between 
1966 and 1967 concerning treatment for a 
bleeding ulcer; records from Dr. Lonnie 
Dalton at the Emory North Lake Regional 
Medical Center dated between 1970 and 
1975 concerning treatment for an ulcer; 
and, (any other) records from the Emory 
North Lake Regional Medical Center dated 
in 1966 or 1967 concerning treatment for 
a bleeding ulcer.  Efforts to obtain 
these records must be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  

2.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




